Exhibit 10.39

 

SECOND AMENDMENT TO OFFICE LEASE

 

THIS SECOND AMENDMENT TO OFFICE LEASE (this “Second Amendment”) is entered into
between CRESCENT REAL ESTATE FUNDING VIII, L.P., a Delaware limited partnership
(“Landlord”), and GAINSCO, INC., a Texas corporation (“Tenant”).

 

A.            Landlord, and Tenant executed that certain Office Lease dated as
of May 3, 2005 (the “Original Lease”) covering certain space designated as Suite
1200, containing approximately 20,585 square feet of Rentable Area on the 12th
floor (the “Original Premises”) of the office building located at 3333 Lee
Parkway, Dallas, Texas (the “Building”).

 

B.            The Original Lease has been amended by that certain First
Amendment to Lease dated July 13, 2005 (the “First Amendment”), pursuant to
which the Tenant leased an additional 11,130 Rentable Square Feet on the 11th
floor of the Building (the “First Preferential Space”).  The Original Lease, as
modified by the First Amendment is hereinafter collectively referred to as the
“Lease”.  The Original Premises as expanded by the First Preferential Space
collectively consists of 31,715 square feet of Rentable Area (the “Current
Premises”).

 

C.            Landlord and Tenant now desire to amend the Lease as set forth
below.  Unless otherwise expressly provided in this Second Amendment,
capitalized terms used in this Second Amendment shall have the same meanings as
in the Lease.

 

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
acknowledged, the parties agree as follows:

 

1.             EXPANSION SPACE.  Tenant leases from Landlord an additional 8,749
square feet of Rentable Area in Suite 1100 on the 11th floor of the Building
(the “Expansion Space”) as depicted on the attached Exhibit A. The Lease term
for the Expansion Space shall run concurrent with the Term of the Lease. 
Effective upon the Commencement Date (as defined in the Original Lease) the
Expansion Space shall be deemed a part of the Premises for all purposes. 
Pursuant to Rider No. 2 of the Lease, the Preferential Space has been reduced by
the space Tenant has leased under this Second Amendment and the First Amendment,
and there is no space remaining that is subject to Tenant’s Preferential Right
to Lease, which right shall be of no further force or effect.

 

2.             RENT.

 

(a)           Base Rent for the Expansion Space.  Commencing upon the
Commencement Date and continuing through the Expiration Date (“CD” and “ED”,
respectively in the table below), the Base Rent due and payable for the
Expansion Space shall be as follows:

 

 

 

Period

 

 

 

Annual Rate
Per RSF

 

Monthly
Base Rent

 

CD

 

through

 

Month 18

 

$

0.00

 

$

0.00

 

Month 19

 

through

 

Month 36

 

$

17.50

 

$

12,758.96

 

Month 37

 

through

 

Month 60

 

$

18.50

 

$

13,488.04

 

Month 61

 

through

 

Month 84

 

$

19.50

 

$

14,217.13

 

Month 85

 

through

 

ED

 

$

20.50

 

$

14,946.21

 

 

(b)           Payment.  All rental shall be paid in accordance with the terms
and provisions of the Lease, as modified by this Second Amendment.

 

3.             ADDITIONAL LEASEHOLD IMPROVEMENTS AND CONSTRUCTION ALLOWANCE. 
Paragraph 3 of the Work Letter attached as Exhibit D to the Original Lease shall
be further amended to provide that the Construction Allowance shall include an
additional amount not to exceed $196,852.50, toward the cost of constructing the
Landlord Work within the Premises (including the Original Premises, the First

 

3333 LEE PARKWAY / GAINSCO, INC.

 

1

--------------------------------------------------------------------------------


 

Preferential Space, and the Expansion Space).  Such additional Construction
Allowance must be utilized within the first full 48 calendar months of the Lease
Term.  Modifications or supplements to the Approved Construction Documents to
accommodate construction of additional leasehold improvements in the Expansion
Space shall be handled in accordance with Paragraph 5(A) of the Work Letter. 
Upon Landlord’s approval, such additional leasehold improvements to be
constructed in the Expansion Space shall become part of the Landlord Work.

 

4.             EARLY TERMINATION.  Tenant shall continue to have the option to
terminate its lease of the Original Premises and First Preferential Space on the
terms and conditions provided for in Section 3.D of the Original Lease.  In
addition, Tenant shall have the option to terminate its lease of the Expansion
Space on the same terms and conditions, except the termination of the lease of
the Expansion Space shall be conditioned on the payment of six (6) times
(instead of four [4] times) the Base Rent payable for the Expansion Space for
the month immediately preceding the Termination Date.  Tenant shall have the
option to terminate its lease of the Original Premises, the First Preferential
Space and the Expansion Space, separately, or all at the same time.

 

5.             PARKING.  Effective as of the Commencement Date, Tenant shall be
entitled to an additional 27 parking permits which allow access to unreserved
spaces in Parking Facilities.  Any charges for such permits shall be abated for
the initial Lease Term.

 

6.             SIGNAGE.  Effective as of the Commencement Date, Section 31.N of
the Lease shall be amended as follows:

 

(a)           The first sentence of Section 31.N(1) shall be amended to read as
follows:

 

During the initial Term, but only so long as (a) Tenant occupies at least 31,715
Rentable Square Feet in the Building, (b) no event of default remains uncured
beyond the expiration of any applicable cure period under the Lease, and (c)
Tenant has not subleased or assigned any of the Premises to entities or persons,
who are not Affiliates, Tenant shall have the right to install and maintain, at
Tenant’s sole expense, exterior signage identifying Tenant’s name in two
locations on the exterior façade of the Building (the “Signage”).  The Signage
shall be located on the far left-end of the façade as shown on Exhibit F
attached hereto and on the far right side of the façade (which is not pictured
on Exhibit F).  Notwithstanding condition (a) above, Landlord and Tenant
acknowledge that the portion of such space on the 11th Floor will not be
occupied initially, but Tenant shall be permitted to immediately install and
maintain the Signage.  Tenant must, however, satisfy condition (a) by expiration
of the first 48 months of the Lease Term.

 

(b)           The Exhibit F attached to the Lease is deleted and replaced with
the attached Exhibit F.

 

7.             BROKERS.  Tenant represents and warrants that it has not been
represented by any broker or agent in connection with the execution of this
Second Amendment.  Tenant shall indemnify and hold harmless Landlord and its
designated property management, construction and marketing firms, and their
respective partners, members, affiliates and subsidiaries, and all of their
respective officers, directors, shareholders, employees, servants, partners,
members, representatives, insurers and agents from and against all claims
(including costs of defense and investigation) of any broker or agent or similar
party claiming by, through or under Tenant in connection with this Second
Amendment.

 

8.             TIME OF THE ESSENCE.  Time is of the essence with respect to
Tenant’s execution and delivery of this Second Amendment to Landlord.  If Tenant
fails to execute and deliver a signed copy of this Second Amendment to Landlord
by 5:00 p.m., September 30, 2005, this Second Amendment shall be deemed null and
void and shall have no force or effect, unless otherwise agreed in writing by
Landlord.  Landlord’s acceptance, execution and return of this Second Amendment
shall constitute Landlord’s agreement to waive Tenant’s failure to meet such
deadline.

 

2

--------------------------------------------------------------------------------


 

9.             Miscellaneous.  This Second Amendment shall become effective only
upon its full execution and delivery by Landlord and Tenant.  This Second
Amendment contains the parties’ entire agreement regarding the subject matter
covered by it and supersedes all prior correspondence, negotiations, and
agreements, if any, whether oral or written, between the parties concerning such
subject matter.  There are no contemporaneous oral agreements, and there are no
representations or warranties between the parties not contained in this Second
Amendment.  All exhibits referenced in this Second Amendment are incorporated by
reference and made a part hereof for all purposes.  Except as modified by this
Second Amendment, the terms and provisions of the Lease shall remain in full
force and effect, and the Lease, as modified by this Second Amendment, shall be
binding upon and shall inure to the benefit of Landlord and Tenant, their
successors and permitted assigns.

 

10.          Ratification.  Tenant confirms and ratifies that, as of the date
hereof, (a) the Lease is and remains in good standing and full force and effect,
and (b) Tenant has no claims, counterclaims, set-offs or defenses against
Landlord arising out of the Lease or in any way relating thereto or arising out
of any other transaction between Landlord and Tenant.

 

LANDLORD AND TENANT enter into this Second Amendment as of the Effective Date
specified below Landlord’s signature.

 

TENANT:

 

LANDLORD:

GAINSCO, INC., a Texas corporation

 

CRESCENT REAL ESTATE FUNDING VIII,
L.P., a Delaware limited partnership

 

 

 

By:

/s/ Glenn W. Anderson

 

 

By:

CRE Management VIII, LLC

 

Name:

Glenn W. Anderson

 

 

a Delaware limited liability company,

 

 

President and CEO

 

 

its General Partner

 

 

 

 

 

 

By:

Crescent Real Estate Equities, Ltd.,

 

 

 

 

a Delaware corporation, its Manager

 

 

 

 

 

 

By:

/s/    Michael S. Lewis

 

 

 

 

 

Senior Vice President

 

 

 

 

Leasing & Marketing

 

 

 

 

 

Effective Date:  September 23, 2005

 

3

--------------------------------------------------------------------------------